DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1 – 10, in the reply filed on 11 February 2022 is acknowledged.
	Claims 11 – 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11 February 2022.

Information Disclosure Statement
The examiner notes the data for the date and inventor provided for Document No. EB in the information disclosure statement (IDS) submitted 6 May 2022 does not match the document number provided and therefore has not been considered.

Claim Interpretation
Claim 8 recites “the first slurry comprises core starch comprising a pregelatinized starch and/or a migrating starch having a molecular weight of about 6,000 Daltons or less” (ll. 1 – 3 of the claim).  In the instant specification, features of a pregelatinized starch and a migrating starch are discussed separately from one another such that the molecular weight recited in claim 6 pertains to the migrating starch (e.g. ¶¶ [0036], [0037]).  Accordingly, claim 8 is interpreted such that the “and/or” defines embodiments wherein the core starch comprises at least one of two species, wherein the first species is the pregelatinized starch, and the second species is the migrating starch having a molecular weight of about 6,000 Daltons or less, i.e. the molecular weight does not necessarily apply to the pregelatinized starch.

Claim Objections
Claim 10 is objected to because of the following informalities:
	Regarding claim 10, claim 10 recites “a pregelatinized starch having a viscosity of from about 20 centipoise to about 700” (l. 2 of the claim) but does not provide units for “700”.  Based on the remainder of claim 10 and the instant specification as a whole (e.g. ¶ [0086]), it appears the units for “700” should be centipoise.
	Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 1 – 3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/904,779 (reference application).  Claims 6 and 7 are further provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of copending Application No. 16/904,779 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because:
	Regarding claim 1, claim 1 of the reference application, particularly those embodiments covered by (d) therein, are directed to a composite gypsum board comprising: (a) a board core comprising set gypsum formed from a first slurry comprising water and stucco containing a high salt impurity content, the core defining first and second core faces; (b) a skim coat layer defining first and second skim coat faces, the skim coat formed from a second slurry comprising water, the stucco, and a skim coat starch, the skim coat disposed in bonding relation to the first core face; (c) a back cover sheet, the first face of the skim coat layer facing the back cover sheet, and the second face of the skim coat layer facing the board core, wherein the skim coat starch enhances the bond between the board core and the back cover sheet.
	Regarding claim 2, claim 1 of the reference application, particularly those embodiments covered by (d) therein, are directed to the board further comprising a face cover sheet, the second face of the board core facing the face cover sheet.
	Regarding claim 3, claim 1 of the reference application, particularly those embodiments covered by (d) therein, are directed to the board further comprising a second skim coat layer defining first and second faces, the second skim coat layer formed from a third slurry comprising water, the stucco, and, the skim coat starch, the first face of the second skim coat layer facing the second face of the board core, and the second face of the second skim coat layer facing the second cover sheet, wherein the skim coat starch enhances the bond between the board core and the face cover sheet, and the second and third slurries can be the same or different.
	Regarding claim 6, claim 2 of the reference application is directed to the high salt impurity comprises at least about 150 ppm chloride anion per 1,000,000 parts by weight of said calcium sulfate hemihydrate.
	Regarding claim 7, claim 2 of the reference application is directed to the salt impurity comprising a chloride salt, such as sodium chloride, magnesium chloride, or calcium chloride.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, claim 1 is directed to a composite gypsum board comprising, in relevant part, a board coat comprising set gypsum formed from a first slurry comprising water and stucco containing a high salt impurity content (ll. 1 – 4 of the claim).
	The term “high” in claim 1 is a relative term which renders the claim indefinite.  The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	At best, the instant specification provides exemplary descriptions which appear to be within the scope of a “high” salt impurity content, e.g. at least about 150 ppm chloride anion per 1,000,000 parts by weight of calcium sulfate hemihydrate (e.g. ¶¶ [0018], [0026], [0082]).  However, the specification does not limit the scope of a “high” salt impurity content to such descriptions and therefore cannot be said to have clearly defined metes and bounds.
	Regarding claims 2 – 10, each of claims 2 – 10 depends, directly or indirectly, on claim 1.  A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.  AIA  35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, fourth paragraph.  Accordingly, claims 2 – 10 are each rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for at least the same reasons as discussed above for claim 1.
	Regarding claim 4, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	More specifically, it is not clear if the recitation “from about 0.08 inches (1/12 inch) to about 0.03 inches (1/32 inch)” is meant to limit the claim or not.
	Additionally or alternatively, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).  In the present instance, claim 4 recites the broad recitation “from about 0.125 inches (1/8 inch) to about 0.016 inches (1/64 inch)” in relation to a dry thickness of the first and/or second skim coat layer, and the claim also recites “from about 0.08 inches (1/12 inch) to about 0.03 inches (1/32 inch)” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
	For purposes of assessing claim 4 with respect to the prior art, using broadest reasonable interpretation, prior art satisfying the broader dry thickness range will be considered sufficient to read upon the claim.
	Regarding claim 5, the phrase "e.g." renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	More specifically, it is not clear if the recitation “from about 1.0 % to about 4.0% by weight of the stucco” is meant to limit the claim or not.
	Additionally or alternatively, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).  In the present instance, claim 5 recites the broad recitation “from about 0.3% to about 8.0% by weight of the stucco” in relation to the amount of skim coat starch, and the claim also recites “from about 1.0 % to about 4.0% by weight of the stucco” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
	For purposes of assessing claim 5 with respect to the prior art, using broadest reasonable interpretation, prior art satisfying the broader skim coat starch amount range will be considered sufficient to read upon the claim.
	Regarding claim 6, claim 6 recites the limitation “said calcium sulfate hemihydrate” in ll. 2 – 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
	Regarding claim 7, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	More specifically, it is not clear if the recitation of the species “sodium chloride, magnesium chloride, or calcium chloride” is meant to limit the claim or not.
	Additionally or alternatively, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 7 recites the broad recitation “a chloride salt”, and the claim also recites “sodium chloride, magnesium chloride, or calcium chloride” which is a narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
	For purposes of assessing claim 7 with respect to the prior art, using broadest reasonable interpretation, prior art satisfying the broader requirement of a chloride salt will be considered sufficient to read upon the claim.
	Regarding claim 10, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	More specifically, it is not clear if the recitation “from about 20 centipoise to about 300 centipoise or from about 30 centipoise to about 200 centipoise” is meant to limit the claim or not.
	Additionally or alternatively, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 10 recites the broad recitation “from about 20 centipoise to about 700” (units for “700” assumed to be centipoise for consideration herein) in relation to a viscosity of a pregelatinized starch, and the claim also recites “from about 20 centipoise to about 300 centipoise” and “from about 30 centipoise to about 200 centipoise” which are narrower statements of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
	For purposes of assessing claim 10 with respect to the prior art, using broadest reasonable interpretation, prior art satisfying the viscosity range will be considered sufficient to read upon the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sang ‘124 (US 2014/0113124 A1) in view of Yu (US 2008/0087366 A1).  Claim 9 further relies on Sang ‘614 (US 2019/0023614 A1) as an evidentiary disclosure.
	Regarding claim 1, Sang ‘124 discloses a composite gypsum board (e.g. ¶¶ [0006] – [0104]) comprising: 
	(a) a board core comprising set gypsum formed from a first slurry comprising water and stucco, the core defining first and second core faces (“set gypsum core”: e.g. ¶¶ [0006], [0008], [0027], [0028], [0030], [0040], [0042], [0043], [0045], [0046], [0053], [0057], [0064], [0076], [0091]); 
	(b) a skim coat layer defining first and second skim coat faces, the skim coat formed from a second slurry comprising water, the stucco, and a skim coat starch, the skim coat disposed in bonding relation to the first core face (a first one of “skim coats”: e.g. ¶¶ [0008], [0046]); 
	(c) a back cover sheet, the first face of the skim coat layer facing the back cover sheet, and the second face of the skim coat layer facing the board core, wherein the skim coat starch enhances the bond between the board core and the back cover sheet (a first one of two “cover sheets” adjacent one of the “skim coats”, e.g. one coined a “back” sheet: e.g. ¶¶ [0006], [0008], [0027], [0040], [0044] – [0046], [0049], [0053], [0085], [0097]).  
	With respect to Sang ‘124’s skim coat layer being formed from a second slurry comprising water, the stucco, and a skim coat starch such that the skim coat starch enhances the bond between the board core and the back cover sheet, Sang ‘124 discloses mixing water, stucco, and starch in a mixer and removing a portion of the resulting mixture such that separate streams of slurry are created, i.e. the first slurry for the board core and the second slurry for the skim coat layer (e.g. ¶¶ [0008], [0046]).  Thus, such a starch forms a skim coat starch.  Sang ‘124 also discloses this starch enhances bonding between paper and a core composition (e.g. ¶ [0027]).  In view of the similarity in composition of the first and second slurries, one of ordinary skill in the art would have expected enhanced bonding carries over to a bond between board core and the back cover sheet via the skim coat starch.
	Although Sang ‘124 is not explicit as to the first slurry containing a high salt impurity content, this feature would have been obvious in view of Yu.
	Yu discloses board cores comprising set gypsum formed from a first slurry comprising water, stucco, and salt impurity, and in particular discloses salt impurities are generally not removed from gypsum source during calcining to form stucco for use in the slurry, wherein the salt impurity content is, e.g., less than 0.2% by weight relative to calcium sulfate hemihydrate in order to maintain a board with useable melting point and gypsum shrinkage (e.g. ¶¶ [0019] – [0021]).
	Therefore, it would have been obvious to provide Sang ‘124’s board core with a salt impurity content, e.g. less than 0.2% by weight, as Yu suggest in order to provide a board which has desirable melting and shrinkage properties.
	As to such a salt impurity content being “high”, in at least one embodiment of the instant specification, at least about 150 ppm chloride anion per 1,000,000 parts by weight of calcium sulfate hemihydrate can be considered “high” (e.g. ¶¶ [0018], [0026], [0082]).  Yu identifies chloride anion as a reference for salt impurity content for the above range of less than 0.2% by weight, which converts to less than 2000 ppm chloride anion per 1,000,000 parts by weight of calcium sulfate hemihydrate.  Therefore, one of ordinary skill in the art would have understood Yu’s salt impurity content overlaps the scope of embodiments of the instant specification relating to a high salt impurity content
	Regarding claim 2, in addition to the limitations of claim 1, Sang ‘124 discloses the board further comprises a face cover sheet, the second face of the board core facing the face cover sheet (a second one of two “cover sheets” adjacent one of the “skim coats”, e.g. one coined a “face” sheet: e.g. ¶¶ [0006], [0008], [0027] [0040], [0044] – [0046], [0049], [0053], [0085], [0097]).
	Regarding claim 3, in addition to the limitations of claim 2, Sang ‘124 discloses the board further comprises:
	a second skim coat layer defining first and second faces, the second skim coat layer formed from a third slurry comprising water, the stucco, and the skim coat starch (a second one of the “skim coats”: e.g. ¶¶ [0008], [0046]), 
	the first face of the second skim coat layer facing the second face of the board core, and the second face of the second skim coat layer facing the second cover sheet (e.g. ¶¶ [0008], [0046]), 
	wherein the skim coat starch enhances the bond between the board core and the face cover sheet (e.g. ¶ [0027]), and the second and third slurries can be the same or different (e.g. ¶ [0046]).  
	Regarding claim 4, although Sang ‘124 is not explicit as to the first and/or second skim coat layer having a dry thickness of from about 0.125 inches (1/8 inch) to about 0.016 inches (1/64 inch), Sang ‘124 generally states the skim coat layers are thinner and denser in comparison to the core (e.g. ¶¶ [0002], [0046]).  More particularly, Sang ‘124 discloses the overall thickness of the board is, e.g., ½ inch (e.g. ¶ [0043]) with an emphasis on providing boards of an overall lower density and good strength provided by the skim coat layers (e.g. ¶¶ [0028], [0039] – [0043], [0046]).  Sang ‘124 further states board weight is a function of thickness (e.g. ¶ [0041]).  Accordingly, one of ordinary skill in the art would have understood the first and/or second skim coat layers should be considerably thinner relative to the board core.  To be clear, if the thickness of the first and/or second skim coat layer(s) is/are high, there will be an increase strength at the expense of weight.  One of ordinary skill in the art would have therefore used to the board thickness above as a guide to determine suitable thickness of the first and/or second skim coat layer(s) which provide the desirable balance of strength and weight/density.
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious to provide the first and/or second skim coat layer with a dry thickness of from about 0.125 inches (1/8 inch) to about 0.016 inches (1/64 inch), the motivation being to provide a board with balanced weight and strength.
	Regarding claim 5, in addition to the limitations of claim 1, Sang ‘124 discloses the skim coat starch is present in an amount of 5% or less by weight of the stucco in the second and/or third slurries (in light of the discussion in the 35 U.S.C. 103 rejection of claim 1 of slurry determination relative to a core slurry: e.g. ¶ [0025]).  
	Sang ‘124’s range for the amount of skim coat starch overlaps the claimed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05, I.  
	Regarding claim 6, in addition to the limitations of claim 1, as discussed in the 35 U.S.C. 103 rejection of claim 1, Yu discloses the high salt impurity comprises less than 0.2% by weight chloride anion relative to calcium sulfate hemihydrate (e.g. ¶ [0021]), i.e. less than 2000 ppm chloride anion per 1,000,000 parts by weight of said calcium sulfate hemihydrate.
	Yu’s range for the amount of chloride anion overlaps the claimed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05, I.  
	Regarding claim 7, in addition to the limitations of claim 1, Yu discloses the salt impurity comprises a chloride salt (e.g. ¶ [0021]).
	Regarding claim 8, in addition to the limitations of claim 1, Sang ‘124 discloses the first slurry comprises core starch comprising a pregelatinized starch (e.g. ¶¶ [0006] – [0010], [0012], [0013], [0015], [0016], [0019], [0020], [0024] – [0027], [0039], [0040], [0049] – [0053], [0073], [0086], [0087], [0092], [0095] – [0100], [0103]).  
	Regarding claim 9, in addition to the limitations of claim 1, Sang ‘124 discloses the skim coat starch includes, e.g., Clinton® 260 (e.g. ¶ [0017]).
	Sang ‘614 identifies Clinton® 260 as an uncooked starch having a mid-range peak viscosity of 451 BU when the viscosity is measured by putting the starch in a slurry with water at a starch concentration of 15% solids, and using a Viscograph-E instrument set at 75 rpm and 700 cmg, where the starch is heated from 25 °C to 95 °C at a rate of 3 °C/minute, the slurry is held at 95 °C for ten minutes, and the starch is cooled to 50 °C at a rate of -3 °C/minute (also referenced as “uncooked starch B” having “peak viscosity” measured under recited conditions: e.g. Table 2; ¶¶ [0008], [0010], [0012], [0014], [0030], [0065], [0101], [0121], [0126]).
	The properties of Sang ‘124’s skim coat starch, in at least one embodiment, lie within the claimed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05, I.  
	Regarding claim 10, in addition to the limitations of claim 1, Sang ‘124 discloses the skim coat starch includes a pregelatinized starch having a viscosity of from about 20 centipoise to about 700 when the viscosity is measured while the starch is subjected to conditions according to the VMA method (e.g. ¶¶ [0006] – [0010], [0012], [0020], [0024], [0053] – [0056], [0073], [0092], [0095] – [0097]).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN A UTT whose telephone number is (571)270-0356. The examiner can normally be reached Monday through Friday, 7:30 A.M. to 5:00 P.M. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETHAN A. UTT/Examiner, Art Unit 1783                                                                                                                                                                                                        
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783